United States District Court
Violation Notice eta

net Soe | Ab beds Bimini Lose ar cd Vase de

wigs | 9293775 iy nosiette | 890 __

YOU.AE CHARGEO WITH THE FOLLOWING VIOLATION

CRerecChoged ocak or Le Risotto
rife 0338 wera al-307Cb)

Ril Rus $a [FF

cKenma leanne rn Part ad lee the Phy - Peta _

Fort lo Stay in Onerbone,

1o-gaoo4o
DEFENDANT INFORMATION

Tard Bors

Wiastson

 

 

 

 

 

Veh a Dian ian

 

      
  
     
 

 

Wako-Biab! Pea [ae

Ug

TEASER IEA

=
cE iG Fee Kinnear yoomuet Po OC) ese cheskod, pou tual pay de
c pps Gol, Zee

BPREATANSIIERSONRED |

 

 

 

 

tf ral clea Lopearin cum 3 clin.

o 7 eo Forfa tures AT Our
o 7 4530 Preraaaeie Fan
Pa Bay FAIGPA WNT AT hee he

z WAG LIBS oe A Tube cereterel lune
=. YONA COW AT OTe

ry tno og. Ippo or-]"=t ak 17 ee Ae re. Ba piu er rence orn hy ma i
nee” Orr , =m

=

a

= Tou;

a

 

 

&

BH BES Aone ad Peed eosin PIS se eo Stu. |
ia Mea pa og Ge pe abel oni a a pararse pore ta I

dam lil.

anaes

2D Hee) Weck

 

Ue endl tiv Role

Case 8:20-po-00001-TMD

_ STATCMCN@ CF PROBABLE CAL SE
Document 4 Filé¢ Gi#02/2Gn Page ts ofEum@rorsi

rales thal on
ene TK r ett csr i tee

a 20 while Axereiging my due 88 3
Districa +?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ie Inpeguinky scabsinarl is Gas ope
ty persone obgartade
nna kis supplier Teciy fe lor aloe“ oc ee ven
tev teap ale abou)

te aersene invsslipaliva

B95 Gi

| decks" ured peal oboe ore thal 2 or en ete tee ees alae ed 1
‘re OD tres ao alkar cbc: Bani aed cacpecd so ee best cf my beeches

Feeubet 21

 

‘Th N

Dabs card Micer's Sige

Nog} cag, oa se basin abated bor [Po ishkneee of 2 adit.

0 ieee

yorirad mn:

 

91:6

Tare harvedieay J Biggistrale: Judge

HAZRANT = ace ch inset me eel. BAB FDEP ote popennccr sh oin
CO a tinea Ala a GY = Ei cube fee 1 POE
